Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent Claim 1, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-6, dated 3/24/2021), filed pursuant to the requirements of the AFCP 2.0 Program, were persuasive and overcome the 35 U.S.C. 101 rejection. 
Independent Claim 1 recites limitations that include a computer-implemented method comprising:
receiving data representing a set of cartons associated with a conveying system;
"categorizing a plurality of refrigerated shipping containers as a low temperature container or a high temperature container, wherein a high temperature container is maintained at a temperature greater than a maintained temperature of a low temperature container, each of the refrigerated shipping containers having a condenser;
determining a dominant wind direction of ambient air surrounding the refrigerated shipping containers; and  
physically disposing the plurality of refrigerated shipping containers relative to each other based on the temperature categorization of the refrigerated shipping containers such that there is recirculation of condenser air from the low temperature container to the high temperature container.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Claim 8 recites limitations that include a method of stacking refrigerated shipping containers comprising:
determining a flow profile of heated air exhausted from a plurality of condensers of a plurality of refrigerated shipping containers; and
disposing the plurality of refrigerated shipping containers relative to each other based on the locations of the plurality of condensers such that there is recirculation of condenser air from a low temperature container to a high temperature container,
wherein the high temperature container is maintained at a temperature greater than a maintained temperature of the low temperature container.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 16 recites limitations that include a computer program product stored on a computer readable storage medium for determining a stacked formation of refrigerated shipping containers comprising:
a medium for receiving an input regarding a container temperature of a plurality of refrigerated shipping containers;
the medium comparing the input to stored parameters to categorize the plurality of refrigerated shipping containers in a first temperature container category or a second temperature container category, each of the refrigerated shipping containers having a condenser; and
the medium outputting a recommended stacked formation of the refrigerated shipping containers based on the temperature categorization of the refrigerated shipping containers;
wherein the first temperature container category is a low temperature container category,  

wherein the high temperature container is maintained at a temperature greater than a maintained temperature of the low temperature container;
wherein the recommended stacked formation is selected such that there is recirculation of condenser air from a low temperature container to a high temperature container.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        April 1, 2021